Order entered October 23, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01351-CV

   IN RE JASON R. SCHUH, M.D. AND NORTHSTAR ANESTHESIA, P.A., Relators

                 Original Proceeding from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-01461-C

                                           ORDER
       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus

without prejudice to the filing of a subsequent petition for writ of mandamus upon entry of a

written order by the trial court. We DENY relators’ motion for immediate temporary relief. We

ORDER relators to bear the costs of this original proceeding.


                                                     /s/   KERRY P. FITZGERALD
                                                           JUSTICE